FILED: ONONDAGA COUNTY CLERK 11/01/2018 11:04 AM                                                                                                                                                          INDEX NO. 010357/2018
NYSCEF DOC. NO. 1Case 5:18-cv-01334-LEK-ML Document 2 Filed 11/14/18 RECEIVED
                                                                     Page 1 of NYSCEF:
                                                                               5       11/01/2018




         STATE                OF NEW YORK
         SUPREME                           COURT                          ONONDAGA                                COUNTY



         LD       Days              and         Harriett                  Days

                                                                                               Plaintiffs



                        -against-                                                                                                                                              SUMMONS


        City       of      Syracuse,                        Onondaga                           County                                                                          Index                No.

        Sheriff            and            Onondaga                         County


                                                                                               Defendant,




        TOTHEABOVE                                          NAMED                         DEFENDANT:


                        YOU           ARE               HEREBY                            SUMMONED                           to   answer                 the        complaint                        in     this

        action            and         to       serve             a        copy            of      your       answer               on     the         plaintiff's               attorney                     within

        20       days         after            the          service                  of    this          summons,                 exclusive                    of   the         day            of     service,
        (or      within             30         days          after             the         service             is    complete                  if this         summons                         is     not

        personally                    delivered                      to        you         within           the      State         of       New          York);            and            in        case           of

        your        failure               to    appear                    or     answer,                  judgment                will      be        taken           against                   you          by
        default            for       the         relief          demanded                            herein.



                        Plaintiff               designates                           Onondaga                       County             as      the       place            of     trial.



                     The             basis             of      the         venue               is    Plaintiffs               address.



                     The             Defendants                            addresses                       are:        City       of     Syracuse,                    203           City             Hall,           233
        E.     Washington                            Street,               Syracuse,                      NY,        Onondaga                     County               Sheriff,                 407           South




                                                                                                                    1 of 4
FILED: ONONDAGA COUNTY CLERK 11/01/2018 11:04 AM                                                                                    INDEX NO. 010357/2018
NYSCEF DOC. NO. 1Case 5:18-cv-01334-LEK-ML Document 2 Filed 11/14/18 RECEIVED
                                                                     Page 2 of NYSCEF:
                                                                               5       11/01/2018




         State     Street,      Syracuse,           NY,    Onondaga         County,            John       H.      Mulroy       Civic

         Center,       421      Montgomery            Street,    Syracuse


          Dated:      October        29,     2018

                                                                              DIRK        J.    OUD                  OOL       ESQ.

                                                                             Attorney            for          laintiffs

                                                                              Office       and         P.O.        Address

                                                                              333       East      Onondaga                 Street

                                                                              Syracuse,                New        York       13202
                                                                              Phone:            (315)          474-7447




                                                                      2 of 4
Case 5:18-cv-01334-LEK-ML Document 2 Filed 11/14/18 Page 3 of 5
Case 5:18-cv-01334-LEK-ML Document 2 Filed 11/14/18 Page 4 of 5
Case 5:18-cv-01334-LEK-ML Document 2 Filed 11/14/18 Page 5 of 5
